EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lisa Haile on 1/14/2022. 

1. Claims 138 and 148 have been amended as follows:


Claim 138. The fully penetrant RNA-guided endonuclease-expressing algal strain
of claim 137 wherein the fluorescent detectable protein is green fluorescent protein.


Claim 148. The fully penetrant RNA-guided endonuclease-expressing algal strain
of claim 123 wherein the fluorescent detectable protein is green fluorescent protein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The 112 (a) scope of enablement rejection of instant claims is withdrawn. The rejection is withdrawn in view of both amendments to claim 128 and Applicant’s persuasive arguments. Specifically, claim 128 has been amended to substantially include the limitations of now cancelled claim 141, which was 
The non-statutory double patenting rejection is withdrawn as MPEP 804 (B) (1) (b) states that If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. Accordingly, the non-statutory double patenting rejection of instant claims over claims 1-20 of co-pending Application is 17/039, 839 is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632